Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 22, 2010                                                                                               Marilyn Kelly,
                                                                                                                    Chief Justice

  141857                                                                                              Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
  In re ALICE NICOLE SORRELL, PHOENIX                                                                  Diane M. Hathaway
  NICOLE SORRELL, and LLOYD EDWARD                                                                    Alton Thomas Davis,
  SORRELL, Minors.                                                                                                       Justices
  _________________________________________/
  DEPARTMENT OF HUMAN SERVICES,
          Petitioner-Appellee,
  v                                                                 SC: 141857
                                                                    COA: 295642
                                                                    Wayne Circuit Court Family
  FELECIA MICHELLE SORRELL,                                         Division: 08-479551-NA
            Respondent-Appellant,
  and
  LLOYD JOHNSON,
             Respondent.
  _________________________________________/

        On order of the Court, the application for leave to appeal the September 23, 2010
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 22, 2010                    _________________________________________
           d1019                                                               Clerk